El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
El apelante suscribió con otra persona ante notario tres pagarés como deudor mancomunado y solidario de la apelada, de a $216 cada uno, vencederos en 20 de noviembre de 1926, 20 de enero de 1927 y 20 de marzo del último año, comprome-tiéndose a pagar intereses de mora a razón del 1 por ciento mensual.
Demandado judicialmente en 12 de mayo de 1928 para el pago de los $648 que suman esos pagarés y de $90.72 por sus intereses basta el 28 de marzo de 1928, fué condenado a pagar $738.72 y los intereses de esta cantidad, de cuya sentencia apela alegando, primero: que la corte inferior cometió error al desestimar la excepción previa que opuso a la demanda por no aducir becbos determinantes de causa de acción; segundo, que también bubo error al condenarle a pagar $738.72 porque comprende $90.72 de intereses, sin baber prueba que justifi-que la sentencia; y tercero, porque se le condena a pagar in-tereses de intereses, sin prueba de que a ello se obligara.
 La demanda es suficiente porque alegándose en ella que el apelante suscribió y entregó esos pagarés a la apelada no era necesario que dijese que la apelada era dueña de ellos al establecer su acción. Tampoco era necesaria la alegación de que ba muerto el otro suscribiente de la obligación porque siendo ella solidaria podía dirigir su acción contra el apelante independientemente del otro deudor.
Tampoco existe el segundo motivo de error referente a falta de prueba de ser debidos $90.72 por los intereses, porque habiéndose convenido en los pagarés el pago de intereses, habiendo sido admitida en la contestación la autenticidad de *822esos documentos y habiendo declarado la demandante, sin ser contradicha, que no se le ha pagado cantidad alguna por intereses de esas obligaciones, está justificada la condena por esos intereses.
El tercer motivo alegado es procedente. El apelante ha sido condenado a pagar intereses de $738.72, que es la suma del capital adeudado y de $90.72 de sus intereses convenidos y vencidos hasta determinada fecha, pero como él sólo se obligó a satisfacer intereses del capital es equivocada esa condena y debe ser enmendada en el sentido de que los intereses que ha de pagar son sobre $648, que es el capital debido, y los $90.72 al tipo legal de seis por ciento anual desde el 12 de mayo de 1928, que es la fecha de la interposición de la demanda.

La sentencia apelada, después de ser modificada en ese sentido, debe ser confirmada.